OPINION — AG — ** LIMITATIONS — PUBLIC UTILITY ** (1) A PUBLIC UTILITY MAY OPERATE OR ACQUIRE ANOTHER BUSINESS THAT IS NOT " REASONABLY INCIDENTAL " TO THE OPERATION OF THE UTILITY, PROVIDED THE ARTICLES OF INCORPORATION AUTHORIZE THE COMPANY TO ENGAGE IN SUCH A BUSINESS, AND PROVIDED FURTHER THAT THE INVESTMENT IN AND EXPENSES, COST AND PROFITS OF SUCH NON-UTILITY BUSINESS MUST BE KEPT IN SEPARATE FROM THOSE OF THE PUBLIC UTILITY FOR RATE MAKING (RATEMAKING) PURPOSES. (2) HOWEVER, A PUBLIC UTILITY CORPORATION ENGAGED IN THE SALE AND DISTRIBUTION OF ELECTRICITY OR GAS IS PROHIBITED BY 18 O.S. 1.27 [18-1.27] FROM ENGAGING IN THE BUSINESS OF SELLING GAS AND/OR ELECTRIC APPLIANCES. (SELLING, BUSINESS, PROFITS, RATES) CITE: 18 O.S. 1.27 [18-1.27], 17 O.S. 151 [17-151], 17 O.S. 154 [17-154], 17 O.S. 152 [17-152] (FLOYD W. TAYLOR)